Citation Nr: 1007637	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-41 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 
1994 and from March 1999 to March 2002, with additional prior 
inactive duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the Veteran's application to reopen 
claims service connection for arthritis of the shoulders and 
optic nerve head drusen.  In December 2005, the RO granted 
service connection for the right shoulder.  Therefore, that 
issue is not currently before the Board.

In November 2008, the Board reopened the above claims and 
remanded them for additional development and due process 
concerns.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, a left 
shoulder disability had its onset during active service.

2.  The Veteran's bilateral eye disability clearly and 
unmistakably existed prior to service and was not aggravated 
by service.  The presumption of soundness is rebutted.

CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009). 

2.  The presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

3.  The Veteran's pre-existing bilateral eye disability was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


A.  Left shoulder disability

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having osteoarthritis of the left 
shoulder.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

The service treatment records are negative for any specific 
documentation of a left shoulder injury.  The Veteran was 
noted in September 2000 to have fallen on her left shoulder 
several months before; however, no disability was reported 
following examination.  A September 2000 x-ray showed 
degenerative changes of the AC joints.  A CT scan performed 
in October 2000 of the left shoulder showed no evidence of 
sternoclavicular fracture or dislocation.  Periodic 
examinations during service showed no abnormalities of the 
upper extremities, including the left shoulder.  

Post-service VA medical records show that the Veteran was 
diagnosed as having osteoarthritis of the shoulders in 
September 2002.  This diagnosis, however, was not supported 
by x-ray findings and appears to be based on the Veteran's 
subjective complaints.  In April 2004, the Veteran was 
diagnosed as having shoulder pain with degenerative changes 
based on objective findings of shoulder tenderness and past 
inservice notation of degenerative changes in September 2000.  

In connection with this claim for service connection for the 
left shoulder, the Veteran was afforded VA examinations.  
During the October 2005 examination, the Veteran stated that 
she did not injure her left shoulder.  Following a physical 
examination, the Veteran was diagnosed as having a normal 
left shoulder with no injury.  X-rays were not performed on 
the left shoulder during this examination.  In June 2009, the 
Veteran reported having no pain or other complaints with her 
left shoulder and had no injuries.  Physical examination 
showed normal range of motion and strength of the left 
shoulder.  X-rays revealed degenerative changes involving the 
glenoid and osteoarthritic changes of the left AC joint.  The 
Veteran was diagnosed as having left shoulder arthritis.  The 
examiner stated that the Veteran reported having no injuries 
or complaints regarding the left shoulder condition and 
opined that it was less likely as not that arthritis of the 
left shoulder had its onset during active service or was 
related to inservice disease or injury.  

The record also contains a private medical opinion from Dr. 
R.B. dated April 2004 stating that the Veteran's arthritis in 
both shoulders were exacerbated by performing a physical 
training test.

While the June 2009 VA examiner opined that it was less 
likely as not that arthritis of the left shoulder had its 
onset during active service or was related to inservice 
disease or injury, the examiner did not offer any clear 
support for these conclusions such that the Board could 
consider and weigh it against other evidence of record.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the 
examiner's opinion does not preclude a grant of service 
connection in this case.  

The evidence includes service treatment records showing x-ray 
findings of degenerative changes of the left AC joint during 
service, the April 2004 diagnosis of left shoulder pain 
related to degenerative changes noted in service and the June 
2009 VA examination showing x-ray evidence of degenerative 
arthritis of the left AC joint.  The Board finds that the 
evidence is at least in relative equipoise; the benefit of 
the doubt should be given to the Veteran.  Thus, service 
connection for a left shoulder disability is warranted.  

B.  A bilateral eye disability

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.


To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006). 

Service treatment records show that the Veteran received 
treatment for her eyes throughout both periods of active duty 
service.  During a routine optometric evaluation in February 
1989, the Veteran complained of occasional eye strain while 
driving.  She was diagnosed as having compound myopic 
astigmatism, mixed astigmatism and apparent optic nerve 
drusen.  

In a January 1999 VA examination, which was performed between 
the two periods of the Veteran's active service, the examiner 
noted that there was apparently no progression of field loss.  
Examination revealed visual fields of both eyes have an 
inferonasal quadrantic visual loss and optic nerves have 
significant drusen located in the area of the optic nerve.  
The examiner noted that the Veteran's condition was probably 
stable, although there was a possibility that it could worsen 
with time.  

In a statement received in April 2004, Dr. R.B. noted that 
the Veteran had optic nerve head drusen, presbyopia, 
astigmatism and insufficient tear film and her visual acuity 
progressively worsened over her period of active duty.  

In the October 2005 VA examination, the Veteran complained of 
having decreasing vision, dry eyes, and tiredness of the 
eyes.  Following an examination, the Veteran was diagnosed as 
having bilateral meibomian gland dysfunction with scurf, 
bilateral status-post punctal plugs placement of the lower 
puncta, bilateral abnormal optic nerve head appearance 
consistent with possible optic nerve head drusen, and mild 
peripapillary atrophy.  The examiner did not offer an opinion 
as to aggravation.  

The Veteran was afforded a VA examination in June 2009 during 
which the VA examiner noted the Veteran has bilateral optic 
nerve drusen and treatment records indicated the condition 
has existed since approximately 1980.  There was a retinal 
photo from 1979 which showed obvious optic nerve drusen.  
Visual fields from 1996 indicated inferior nasal visual field 
defects in each eye.  The examiner noted that a 1986 service 
entrance examination did not include visual field readings.  
Following examination, the diagnoses included bilateral optic 
nerve drusen with nasal visual field defects.  

The examiner opined that given the pre-service 1979 retinal 
photo showing optic nerve drusen, the condition clearly and 
unmistakably existed prior to service.  As for aggravation, 
the examiner noted that the optic nerve photo of the left eye 
from 1979 appears the same as a photo taken as this 
examination.  A photo of the right eye taken in 1993 showed 
the nerve appearance was unchanged.  Based on the appearance 
of the optic nerve, the condition was not aggravated by 
service.  Because there was no right eye photo prior to April 
1993, the examiner could not say with "100 percent 
certainty" that the condition was not aggravated by service.  
It was the examiner's opinion that it was at least as likely 
as not that the optic nerve drusen and visual field defects 
were not aggravated by service.  

The above evidence reflects that the Veteran's bilateral 
optic nerve drusen existed prior to service.  Neither the 
Veteran nor her representative have identified a contrary 
medical opinion, and their primary claim is that the 
Veteran's preexisting condition was aggravated by service.  
On the question of aggravation, the record includes Dr. 
R.B.'s April 2004 statement that the Veteran's visual field 
acuity worsened over service, but the Board finds the recent 
VA examiner's opinion that concluded there was no aggravation 
to be more probative.  Dr. R.B. did not include a rationale 
for the opinion; the VA examiner included a rationale, 
refering to medical evidence in the record.  See Prejean v. 
West, 13 Vet. App. 444 (2000).

Although the recent VA examination included the examiner's 
statement that he could not say with "100 percent 
certainty" that the pre-existing condition was not 
aggravated, the examiner cited pre-service and current 
testing results which were considered unchanged for the left 
eye.  The right eye condition was noted to have pre-existed 
service, but the only photograph for comparison purposes was 
dated in 1993.  A current photo showed no change since 1993.  
Given that evidence, the examiner concluded there was no 
aggravation.  

The medical evidence shows a pre-existing condition and no 
evidence of aggravation.  The Board finds there is clear and 
unmistakable evidence that the Veteran's condition pre-
existed service and clear and unmistakable evidence that this 
disorder was not aggravated during service.  The presumption 
of soundness is rebutted.  Service connection can only be 
established if the pre-existing bilateral optic drusen was 
aggravated in service.  The same evidence which rebuts the 
presumption of soundness also serves to show that there was 
no aggravation in service.  As the evidence is against the 
claim for service connection for, the benefit-of-the-doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. at 55.  
The claim must therefore be denied. 

Notice and Assistance

The Board also notes that the duty to notify and assist has 
been met to the extent necessary to grant the claim for 
service connection for a left shoulder disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there 
is no prejudice to the Veteran in deciding the claim at this 
time.  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the bilateral eye disability, the Veteran was 
provided substantially compliant notice in July 2004 
correspondence which addressed the claim to reopen and the 
requirements to substantiate the underlying claim of service 
connection.  Additional notice was sent in November 2008 and 
the claim was readjudicated in a November 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a left shoulder disability is granted, 
subject to regulations for payment of monetary benefits.

Service connection for a bilateral eye disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


